DETAILED ACTION
This Office action is in response to the Amendment filed on 01 March 2022.  Claims 1-20 are pending in the application.

This application is a divisional of application Serial No. 15/453,089, filed on 08 March 2017, now US Patent 10,937,864; which is a continuation of application Serial No. 14/814,064, filed on 30 July 2015, now US patent 9,768,254.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

In light of Applicant’s Amendment, the rejection of claims 5 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-15, and 17 are again rejected under 35 U.S.C. 103 as being unpatentable over Khater, US 2011/024840, in view of Yamazaki, US 2012/0161121, both of record.
With respect to claim 1, Khater discloses a method for forming a transistor, shown in Figs. 5(a)-5(i), comprising: 
patterning a semiconductor on insulator (SOI) layer of a semiconductor-on-insulator (SOI) substrate (shown in Fig. 5(d), the SOI substrate comprising a base substrate 102, said semiconductor on insulator (SOI) layer 106 and a buried dielectric 104 therebetween (see paragraph [0019], the patterning forming a device channel 110 and defining openings for source and drain regions 510 through the semiconductor on insulator (SOI) layer 106 (see Fig. 5(d) and paragraphs [0028]-[0029]; and 
depositing a semiconductor composition layer 510 on the buried dielectric 104 within the openings in the semiconductor on insulator (SOI) layer 106 to form source and drain regions at opposing positions relative to the device channel 110, the buried dielectric 104 being a continuous layer that extends from an outside edge of the source 
Although Khater discloses depositing a semiconductor composition layer 510 on the buried dielectric 104 within the openings in the semiconductor on insulator (SOI) layer 106 to form source and drain regions at opposing positions relative to the device channel 110, Khater fails to disclose that the semiconductor composition layer 510 comprises a II-VI material.  Yamazaki discloses a method of fabricating a SOI thin film transistor in which the source and drain regions 107a/109a and 107b/109b comprise an oxide semiconductor material such as zinc oxide (ZnO) (see the Abstract, paragraphs [0002], [0007], [0068], [0083, [0088], [0115]-[0116]) including an amorphous phase (see paragraphs [0073]-[0077] and [0142]-[0147]).  Yamazaki discloses that the transistor which includes an oxide semiconductor has favorable electric characteristics and reliability, and is easily miniaturized. In light of the disclosure of Yamazaki, it would have been obvious to the skilled artisan that the source and drain regions 510 in the known method of Khater could include a II-VI material having an amorphous phase, thereby ensuring the fabrication of a transistor having favorable electric characteristics and reliability.
With respect to claim 2, Khater disclose forming a gate structure 114 over the device channel 110, as shown in Fig. 5(g). 
With respect to claims 6-8, Yamazaki discloses that the II-VI semiconductor composition layer includes ZnO, wherein the ZnO is Al-doped, and wherein the Il-VI semiconductor composition layer includes an amorphous phase. Yamazaki discloses a semiconductor device in which the source and drain regions comprise ZnO; that the 
With respect to claim 9, Khater discloses doping the source and drain regions by implantation, see paragraph [0030]. 
With respect to claim 10, Khater discloses that doping the source and drain regions by implantation is performed after forming the gate structure 114, see Fig. 5(i) and paragraph [0030].  
With respect to claim 11, although not expressly taught by Khater, it is within the purview of the skilled artisan to form contacts to the source and drain regions in the known method of Khater in order to fabricate an operable semiconductor device. In addition, Yamazaki clearly teaches forming contacts 119a and 119b to source and drain regions, as shown in Fig. 1. It would have been obvious to the skilled artisan to form contacts to the source and drain regions in the known method of Khater in order to fabricate an operable semiconductor device. 
With respect to claim 12, since Yamazaki discloses that the II-VI semiconductor composition layer can be amorphous, it would have been obvious to the skilled artisan that the thickness of the II-VI semiconductor composition layer does not require recrystallization to provide a crystalline structure. 

With respect to claim 14, Yamazaki discloses that the II-VI semiconductor composition comprises aluminum doped zinc oxide (ZnO:Al), see paragraphs [0015]-[0116].  
With respect to claim 15, Khater discloses that the semiconductor on insulator (SOI) layer 106 comprising a type IV semiconductor, see paragraph [0019]. 
With respect to claim 17, Khater discloses a method for forming a transistor, shown in Figs. 5(a)-5(i) comprising: 
forming a material stack of a semiconductor layer 106 on a dielectric layer 104, wherein the dielectric layer 104 is positioned between the semiconductor layer 106 and a base semiconductor substrate 102 (see Fig. 5(b) and paragraph [0019]);
patterning the semiconductor layer 106 to defining openings for source and drain regions through the semiconductor layer 106, wherein a remaining portion of the semiconductor layer between the openings provides a channel region 110 (see Figs. 5(c) and 5(d) and paragraph [0028]); and 
depositing a semiconductor composition layer 510 on the dielectric layer within the openings in the semiconductor layer 106 to form source and drain regions 510 at opposing positions relative to the channel region 110, the dielectric layer 104 being a continuous layer that extends from an outside edge of the source region 510 continuously across the channel 110 to an outside edge of the drain region 510 (see Fig. 5(g) and paragraphs [0029]-[0030]). 
.

Claims 3, 4, 18, and 19 are again rejected under 35 U.S.C. 103 as being unpatentable over Khater, US 2011/024840, in view of Yamazaki, US 2012/0161121, as applied to claims 1 and 17 above, and further in view of Cowdery-Corvan et al., US 8,207,063, all of record.
Khater and Yamazaki are applied as above. Although Yamazaki discloses a II-VI semiconductor composition layer comprising a zinc-oxide-based semiconductor, Yamazaki lacks anticipation of the zinc-oxide-based semiconductor being deposited by .

Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are not persuasive. Applicant has argued that Khater et al. does not teach or suggest an ETSOI device having a continuous buried dielectric layer that is underlying the semiconductor layer including the channel region. However, as shown in Fig. 5(g) of Khater, the buried dielectric layer 104 is a continuous layer that extends from an outside edge of the source region 510 continuously across the device channel 110 to an outside edge of the drain region 510. Applicant has argued that since Khater discloses a method that cuts through the buried dielectric layer to expose the underlying base semiconductor substrate, that a box region, i.e., an island of dielectric material, e.g., buried oxide, is formed underlying the channel. However, since recesses etched in the buried dielectric layer 104 do not extend to the base substrate 102, as shown in Fig. 5(f), the buried dielectric layer 104 is a continuous layer that extends from an outside .

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although .Khater discloses that the semiconductor composition layer can have a same thickness as the semiconductor on insulator (SOI) layer 106, as shown in Figs. 5(f) and 5(g), Khater fails to teach or suggest planarizing the II-VI semiconductor composition layer to form the source and drain regions at a . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822